 



Exhibit 10.17
FORM OF LOYALTY AND CONFIDENTIALITY AGREEMENT
<employee name>
     THIS LOYALTY AND CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into
between the undersigned individual (the “Employee”) and Rent-A-Center, Inc.,
together with its subsidiaries and affiliates whether hereafter acquired or
formed (the “Company”), collectively referred to as the “parties.” As a
condition of employment, in exchange for the opportunity to participate in the
2006 Amended and Restated Long Term Incentive Plan of Rent-A-Center, Inc.
(“LTIP”), for the mutual promises of the parties herein, and for other good and
valuable consideration, each of which is independently sufficient to support
this Agreement, the parties agree as follows:
SECTION 1. Duty of Loyalty. Employee agrees to avoid conflicts of interest and
promptly inform the Company of any business opportunities that are related to
Company’s line of business. Employee will avoid competing with Company, setting
up a business to compete with the Company, or undertaking other disloyal acts
while employed with Company.
SECTION 2. Confidentiality and Business Interests. The parties agree to the
following to protect the Company’s legitimate business interests:
     2.1. Definitions. Company’s “Confidential Information” means the Company’s
trade secrets and any other legally protectable information retained by the
Company that the Company has not authorized for disclosure to the public. The
parties agree that, without limitation, some examples of the Company’s
Confidential Information are: the Company’s High Touch Store System database,
internally created lists of customers, customer leads or prospects, customer
history and analysis including but not limited to demographic and other research
related to current and prospective customers, market analyses; internally
created or maintained information concerning assessments of Company’s employees
and key vendor or contractor relationships; and, Company’s business and
strategic plans, marketing plans, real estate information, product purchasing
information, product pricing information, product service information,
non-public rent-to-own and financial services industry data, market penetration
and concentration analyses, non-public financial or operational records or data,
and research and development information regarding new products or services not
yet released to the public. Additionally, the Company’s non-public compilations
of otherwise available information that attain greater value or utility because
of time and expense invested in a unique compilation, analysis, or formatting
will be considered Confidential Information. Information disclosed to the
general public by Company through proper means is not considered Confidential
Information.
     2.2. Company Authorizations.. Upon the Effective Date of this Agreement,
Company will do one or more of the following: (a) provide Employee with
authorization to access and use some of the Company’s Confidential Information
(such authorization may be provided through a computer password, authorization
letter, or other means); and/or, (b) provide Employee authorization to develop
and use goodwill of the Company through, for

 



--------------------------------------------------------------------------------



 



example, authorization to represent the Company in communications with customers
and prospective customers, expense reimbursements in accordance with Company
policy limits, and/or assistance in facilitating contact with customers, and/or
(c) provide Employee with authorization to participate in specialized management
training related to the business and Confidential Information of the Company.
The foregoing agreement is a fully enforceable ancillary agreement at the time
made. It is not contingent upon continued at-will employment for any certain
length of time, but it is contingent upon Employee’s full compliance with the
restrictions provided for in this Agreement.
     2.3. Employee Non-disclosure. Employee agrees not to engage in any
unauthorized use or disclosure of Company’s Confidential Information. Nothing
herein will be construed to prohibit Employee from a disclosure that is
compelled by law; provided, however, that Employee agrees to give Company as
much notice as is possible (presumably 5 business days or more) before
disclosure under such circumstances. And, Employee will cooperate in the
Company’s efforts to protect its Confidential Information. Employee will help
maintain records on Company customers, suppliers, and other business
relationships, and will not use these records to harm the business of the
Company. Employee will return to the Company all of the foregoing records and
any other Company records and copies thereof (physical or electronic) in
Employee’s possession or control upon termination of employment or earlier if so
requested, and will not retain any such material or information except where
expressly authorized in writing to do so.
SECTION 3. Protective Covenants. Employee agrees that the covenants below are
(i) reasonable and necessary for the protection of legitimate business interests
of Company, and (ii) do not place an unreasonable burden upon the Employee’s
ability to earn a living.
     3.1. Definitions. “Customer” means a person or entity that has an ongoing
business relationship or prospective business relationship with the Company
prior to any act of prohibited interference, and (i) that did business with a
facility, division, or portion of Company’s business that Employee received
access to Confidential Information about in the preceding two years, or (ii) had
material contact with Employee or a person under Employee’s supervision in the
preceding two years. A “Competing Business” is a person or entity that is in the
business of providing a Conflicting Product or Service. A “Conflicting Product
or Service” is a product or service that would displace a product or service
that Employee assists the Company in developing, selling, distributing,
servicing, or otherwise providing to Company’s customers or receives
Confidential Information about within the preceding two (2) years. The products
and services that Company is in the business of providing to its customers
include, without limitation, renting or leasing household durable goods,
servicing and repairing durable goods, and providing financial services to
consumers, including but not limited to deferred deposit lending, short-term
consumer loans, and/or check cashing.
     3.2. Restriction on Interfering with Employee Relationships. During
employment with Company, and for two (2) years thereafter, Employee will not,
either directly or indirectly, (a) solicit, induce, or encourage any employee of
the Company to

 



--------------------------------------------------------------------------------



 



leave the Company, or (b) help another person or entity to hire away an employee
of the Company; unless such activity is expressly authorized by a supervisor of
Employee on behalf of the Company. Where required by law, the foregoing
restriction will only apply to employees that Employee, worked with, supervised,
or help manage, within the last two years of Employee’s employment with Company.
The Company’s primary remedy shall be injunctive relief as provided for in
Section 5 below. However, the parties recognize that if Company loses an
employee due to interference by Employee prior to or in spite of an injunction,
it will not be possible to quantify the precise damage that this would cause.
Accordingly, in the event Company loses an employee due, in whole or in part, to
conduct by Employee that violates this Agreement, then Employee shall pay
Company a sum equal to fifty percent (50%) of the lost employee’s annual
compensation (based on the lost employee’s last rate of pay with Company) as a
reasonable estimate of part of the damages caused by Employee’s breach. This
shall not preclude or act as a substitute for any remedy that would otherwise be
available, including but not limited to, injunctive relief against further
prohibited solicitation or interference with employee relationships.
     3.3. Restriction on Interfering with Customer Relationships. During
employment with Company, and for two (2) years thereafter, Employee will not,
directly or indirectly, interfere with the relationship between the Company and
a Customer. It shall be considered a prohibited act of interference for Employee
to, directly or indirectly, either: (a) solicit, encourage, or induce, a
Customer to buy or accept a Conflicting Product or Service , (b) help provide a
Conflicting Product or Service to a Customer, or (c) solicit, encourage, or
induce a Customer to stop or reduce doing business with the Company; unless,
such activity has been expressly authorized by a supervisor of Employee on
behalf of the Company. The parties stipulate that this restriction is inherently
limited to a reasonable geography or geographic substitute because it is limited
to the place or location where the Customer is located at the time: provided,
however, that if additional geographic limitation is required by law then this
Paragraph shall be deemed limited to Customers who do business within the
Restricted Area (defined in Exhibit A).
     3.4. Restriction Against Unfair Competition. Employee agrees that during
employment, and for a period of two (2) years after Employee’s employment with
Company ends, Employee will not, directly or indirectly, accept or participate
in any position, as an employee, consultant, advisor, contractor, shareholder,
director, partner, joint-venturer, or investor, that would involve assistance in
the management, operation, administration, or sale or rental activities of a
Competing Business within the Restricted Area (defined in Exhibit A). The
Restricted Area definition is a reasonable estimate of the geographic area where
Employee will help the Company do business or plan to do business and/or about
which Employee will receive Confidential Information. The foregoing does not
prohibit ownership of less than 2% of the outstanding stock of a publicly traded
company so long as it is a non-controlling interest, or passive mutual fund
investments.
     3.5. Survival of Restrictions. Employee will advise any future employer of
the restrictions in this Agreement before accepting new employment. The
post-employment restrictions provided for in this Agreement shall survive the
termination of Employee’s employment with Company regardless of the cause of the
termination. If a Court or

 



--------------------------------------------------------------------------------



 



arbitrator finds that Employee has failed to comply with a time-limited
restriction in this Agreement, the time period applicable to that restriction
shall be extended by one day for each day Employee is found to have violated the
restriction up to a maximum period of two (2) years so as to give the Company
the full benefit of the time period bargained for.
SECTION 4. Alternative Dispute Resolution.
     4.1 Notice and Early Resolution Conference. Employee will give Company at
least thirty (30) days written notice before either accepting an offer of
employment with a Competing Business or going to work for a Competing Business.
If requested to do so, Employee will provide Company with a description of the
duties and activities of the new position, and will participate in a mediation
or in-person conference with a Company representative within the notice period
in an effort to help avoid unnecessary legal disputes. The Company shall not
waive any of its rights under this Agreement if it elects not to request a
conference or elects to take no specific action upon receipt of the
notification.
     4.2. Arbitration. Temporary injunctive relief to secure compliance with the
restrictions in this Agreement, and related discovery, may be pursued in a court
of law pursuant to Section 5 below until such time as an arbitration can be
conducted. All issues of final relief related to this Agreement will be decided
through arbitration in accordance with the Mutual Agreement to Arbitrate Claims
or comparable controlling agreement to arbitrate between the parties. The
parties waive trial by jury on any claim arising from this Agreement.
SECTION 5. Remedies and Reformation. In the event of a breach or threatened
breach of this Agreement, the offended party will be entitled to (i) an order of
specific performance, (ii) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction, (iii) damages,
(iii) attorney’s fees and costs incurred in obtaining relief, and (iv) any other
legal or equitable relief or remedy allowed by law. To the extent a bond is
required for injunctive relief against Employee, the agreed bond amount shall be
One Thousand Dollars ($1,000.00). In the event the restrictions on Employee
provided for in this Agreement are found to be unenforceable as written, the
parties authorize the applicable Court or arbiter to reform the contract to make
it enforceable.
SECTION 6. Severability, Waiver, Modification, Assignment, Governing Law. If any
provision contained in this Agreement is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. No waiver of
an obligation created by this Agreement shall be considered binding unless it is
agreed to in writing by the party it operates against. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party. Except as otherwise
expressly provided for herein, this instrument contains the entire agreement of
the parties concerning the matters covered in it. This Agreement may not be
modified, altered or amended except by written agreement of all the parties or
reformation by a binding legal

 



--------------------------------------------------------------------------------



 



authority under Section 5 above. Employee consents to the assignment of this
Agreement by Company. This Agreement will automatically inure to the benefit of
Company’s successors in interest, affiliates, subsidiaries, parents, purchasers,
or assigns, without need for further action. The laws of the state of Delaware
shall govern this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto, without regard
for any conflict of laws doctrines to the contrary. The parties consent to
personal jurisdiction of the courts located in Dallas, Texas, over them. The
exclusive venue location for any legal action related to this Agreement shall be
Dallas, Texas, unless otherwise agreed in writing. Both parties retain the right
to terminate the employment relationship at their discretion. Nothing herein
modifies the at-will nature of the parties’ employment relationship.
SECTION 7. Resolution of Rights Regarding Confidential Information and Goodwill.
The parties stipulate that Employee has received Confidential Information and/or
developed business goodwill with customers through a past association with the
Company subject to agreements and policies of the Company limiting the use of
the Confidential Information and goodwill for the Company’s benefit. Grounds for
dispute exists between the parties as to what post-employment activities of
Employee would result in unauthorized disclosure or use of these items. This
Agreement is entered into, in part, to resolve such dispute, provide the parties
with a predictable set of expectations as to future conduct, avoid the cost of
litigation, and provide finality. This Agreement shall be construed as a form of
settlement agreement and enforced in accordance with public policies favoring
same. Accordingly, Employee agrees not to file a lawsuit to challenge the
enforceability of this Agreement.
     AGREED to and effective as of ________________________(Effective Date).

     
THE COMPANY
 
 
 

  EMPLOYEE
 
 
 

 
   
 
  <employee name>

 



--------------------------------------------------------------------------------



 



Exhibit A — Restricted Area Definition

 